PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/087,161
Filing Date: 2 Nov 2020
Appellant(s): ZAF ENERGY SYSTEMS, INCORPORATED



__________________
Benjamin C. Stasa
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/05/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/24/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 6, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Levy, US4810598A, Ovshinsky, US20050058892A1, Findl US4247811A, and Tsuda, US20180034011A1.

Regarding claim 1, Levy teaches an aqueous alkaline battery system (aqueous alkaline battery system)[column 1 lines 13 – 21][column 2 lines 10 – 16] comprising: 
a housing containing an electrolyte (casing (32) containing electrolyte (34))[fig. 1]; an electrode assembly in the electrolyte (electrode assembly (33) submerged in electrolyte)[fig. 1], 
a positive terminal and a negative terminal each extending from the electrode assembly to outside the housing (positive terminal section (36b) having upper section (36a) extending through the casing (32) and negative terminal section (not shown))[fig. 1] , and 
a recombination device directly attached to one of the terminals (catalyst strip (4a) for the recombination of hydrogen and oxygen attached to the terminal section (36b))[fig. 1][column 2 lines 45 – 63], and 
including a catalyst configured to combine hydrogen and oxygen produced by the electrode assembly to form water and generate heat via exothermic reaction (catalyst strip (4a))[column 2 lines 45 – 63] such that heat conducts to the one of the terminals (inherent based on the proximity of the catalyst (4a) to the terminal (36b)); 
Levy does not teach a temperature sensor directly contacting to the one of the terminals such that the heat from the one of the terminals directly conducts to the temperature sensor and configured to detect a temperature of the one of the terminals; and a controller programmed to, responsive to the temperature or change in the temperature associated with the recombination device due to the heat, change power supplied to the electrode assembly, and indicate a state of charge of the electrode assemble based on the temperature or change in temperature.
Ovshinsky teaches an aqueous battery system [0022][0077] wherein during an overcharge state of the battery a tremendous amount of heat is generated due to gas recombination [0015][0082].
Findl teaches an aqueous battery system comprising (aqueous battery) [column 2 line 1]: 
an electrode assembly (battery cell (5))[column 2 line 25] including a catalyst (catalyst (34))[column 2 lines 42 – 47] configured to combine hydrogen and oxygen produced by the electrode assembly to form water and generate heat via exothermic reaction (recombine hydrogen and oxygen gas in an exothermic reaction)[column 4 lines 38 – 41]; and 
a sensor arranged to detect a temperature of the one of the terminals (thermistor (31) determines the battery cell (5) temperature by measuring gas temperature that is identical to electrolyte temperature which submerges the second terminal of electrode (13))[column 4 lines 54 – 61]; and 
a controller programmed to (control circuit (80))[column 3 lines 50 – 52], responsive to  the temperature or change in temperature associated with the recombination device due to the heat (receives input from thermistor detailing the state of the battery based on temperature change occurring due to gas production)[column 3 lines 35 – 52][column 4 lines 18 – 28] change power supplied to the electrode assembly (signal from thermistor is used to control charging apparatus)[column 4 lines 40 – 53], and programmed to indicate state of charge based on temperature or change in temperature (battery sensor (58) measures a state of charge)[claim 1][column 3 lines 35 – 52][col. 4 lines 54 -  57].Then, it would have been obvious to one skilled in the art at the time of filing to combine the battery cap of Findl having the improved battery control consisting of a sensor and controller with the battery of Levy to further improve battery operation. 
Levy, Ovshinsky, and Findl do not teach a temperature sensor directly contacting to the one of the terminals such that the heat from the one of the terminals directly conducts to the temperature sensor. 
Tsuda teaches a secondary battery system wherein the sensor (circuit board (216) having a temperature detection unit (224))[fig. 5][0164][fig. 6] is attached directly to the positive and negative terminals of the battery [0162]. Then, as it is known that the recombination of gas occurring at the catalyst creates a large amount of heat as shown in Ovshinsky, and because the catalyst for recombination in Levy is located in contact with the battery terminals it would have been obvious for one of ordinary skill in the art to place the temperature sensor in direct contact with the battery terminals as in Tsuda as an obvious rearrangement of parts. 

Regarding claim 2, combined Levy teaches the aqueous alkaline battery system of claim 1. 
Further, Findl teaches wherein changing the power supplied to the electrode assembly includes decreasing the power to the electrode responsive to the change in temperature increasing assembly (signal from thermistor is used to control charging apparatus)[column 4 lines 40 – 53].

Regarding claim 3, combined Levy teaches the aqueous alkaline battery system of claim 1. 
Further, Findl teaches wherein changing the power supplied to the electrode assembly includes increasing the power to the electrode responsive to the change in temperature decreasing (signal from thermistor is used to control charging apparatus)[column 4 lines 40 – 53].

Regarding claim 4, combined Levy teaches the aqueous alkaline battery system of claim 1. 
Further, Findl teaches wherein changing the power supplied to the electrode assembly includes decreasing the power to the electrode responsive to the temperature exceeding a predefined value (signal from thermistor is used to control charging apparatus)[column 4 lines 40 – 53].

Regarding claim 6, combined Levy teaches the aqueous alkaline battery system of claim 1. 
Further, Findl teaches wherein the controller is further programmed to indicate state of health (state of health is defined in applicant specification as a measure of voltage and catalyst temperature) based on the temperature or change in temperature (battery sensor (58) measures a state of charge)[claim 1][column 3 lines 35 – 52](reference voltage thermistor of battery sensor measure voltage)[columns 3 lines 35 – 46].

Regarding claim 19, combined Levy teaches the aqueous alkaline battery system of claim 1.
Further, Tsuda teaches wherein the sensor is directly attached to the one of the terminals outside the housing (circuit board (216) having a temperature detection unit (224) is attached directly to the positive and negative terminals of the battery)[0162][fig. 5][0164][fig. 6].
This results in the combined invention wherein the circuit board (216) of Tsuda combined into the bolted stack of Levy (so as to be in contact with the catalyst as well as the terminals)[fig. 2] which would then connect the circuit (216) to the outside terminal (36a) by way of being bolted to inside terminal portion (36b). 

Regarding claim 21, combined Levy teaches the aqueous alkaline battery system of claim 1. 
Further, Tsuda teaches wherein the temperature sensor is a thermistor (detection element such as a thermistor)[0170][0053][0056]. Then, it would have been obvious to one of ordinary skill in the art before the filing date to substitute a thermocouple in place of a thermistor as a simple substitution. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Levy, US4810598A, Ovshinsky, US20050058892A1, Findl US4247811A, and Tsuda, US20180034011A1, as applied to claim 1 above and further in view of Bornet, US20150132612A1.

Regarding claim 20, combined Levy teaches the aqueous alkaline battery system of claim 1. 
Combined Levy does not teach wherein the temperature sensor is a thermocouple.
Tsuda teaches wherein the temperature sensor is a thermistor (detection element such as a thermistor)[0170].
	Bornet teaches a battery system wherein a temperature sensor is chosen from either a thermocouple or a thermistor as they are further disclosed as being art recognized equivalents [0056]. Then, it would have been obvious for one of ordinary skill in the art to arrive at the claimed device through simple substitution of an art recognized equivalent device.

Claims 22 - 29 are rejected under 35 U.S.C. 103 as being unpatentable over Levy, US4810598A, Ovshinsky, US20050058892A1, Findl US4247811A, and Tsuda, US20180034011A1, as applied to claim 1 above and further in view of Bornet, US20150132612A1.

Regarding claims 22 – 29, the claims are regarded in applicant’s remarks filed 02/24/2022 as patentable for the same reasons as claim 1. Similarly, these claims are held to be rejected as detailed in the citations as applied to claims 1 – 6, 19 - 21 above. 

(2) Response to Argument
The appellant’s arguments submitted with the Appeal Brief filed on 07/05/2022 start on page 3 of the Appeal Brief within section IV.
The appellant argues that none of the cited references suggest a temperature sensor directly contacting the one of the terminals such that the heat from the one of the terminals directly conducts to the temperature sensor to detect a temperature of the one of the terminals. Further, the appellant argues that Tsuda’s does not teach a detection unit (224) or temperature detection terminal (226) directly contacting the electrode leads (212)(213) such that heat from the leads (212)(213) directly conducts to either the detection unit (224) or terminal (226). Separately, the appellant argues that Ovshinsky does not necessarily motivate one of ordinary skill in the art to place a temperature sensor in direct contact with a terminal such that heat from the terminal directly conducts to the temperature sensor. 
The examiner respectfully disagrees. The previous rejection relies on Tsuda to show that the claimed limitation for a temperature sensor positioned directly in contact with one of the terminals is known in the art making it within the skill of an ordinary artisan. This is accomplished by showing that the temperature detection unit (224) provided on the circuit (216) is connected to the positive and negative terminals (212)(213)[0163][fig. 5][fig. 6]. Moreover, it is supplied that the temperature detection unit (224) includes a thermistor being capable of measuring the temperature of the power source (211)[0170]. A thermistor is temperature sensitive resistor known to detect temperature based on the change in a resistive value due to a change in the proximate temperature. The power source (211) is located at a greater distance than the terminals (212)(213) connected to the circuit in which the detection unit (224) is positioned [fig. 5]. Then, it is reasonable to assume that the thermistor is positioned to receive heat conducted from the connected terminals (212)(213). 
Ovshinsky is relied upon to show that in an aqueous alkaline battery system such as in the primary reference Levy wherein a recombination catalyst is present it is known that the recombination catalyst generates a large amount of heat in the event of an overcharge state of the battery. 
Separately, it is taught in Findl [pg. 4 lines 12 – 21] and Levy [pg. 5 lines 19 – 23] that it is advantageous to identify when a battery is in an overcharge state, and that identification of an overcharge state is performed by sensing a thermal change with a thermistor. Moreover, the terminal (36a)(36b) of Findl acts as a heat sink for the recombination catalyst (assembly (1) comprising catalyst (4a))[pg. 5 line 2 – 7] showing that a thermal change due to an overcharge state is conducted through the terminals (36b). Thus, this is an obvious location choice for a thermistor to be provided to determine an overcharge state of the battery. 
	Then, the modification proposed in the previous rejection for positioning the temperature sensor (thermistor) in the stack between terminals (36b) so as to be in direct contact with the catalyst (tab (5) of assembly (1) comprising catalyst (4a)) and the terminals (36b) of Findl [fig. 1][fig. 2] would allow for detection of an overcharge state to prevent degradation of battery performance, and be an obvious rearrangement to a person of ordinary skill in the art. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        

Conferees:
/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721                                                                                                                                                                                                        
 /Jennifer McNeil/Primary Examiner, TC 1700


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.